Citation Nr: 0901281	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic heart 
disease, to include arteriosclerotic heart disease, including 
as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 until 
October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  Hypertension was not demonstrated in service, nor for 
many years thereafter, and there is no competent medical 
evidence that hypertension was caused or aggravated by the 
veteran's active service.

2.  Chronic heart disease was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be related to the veteran's service or 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, nor aggravated by, 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  Chronic heart disease, to include arteriosclerotic heart 
disease, was not incurred in, or aggravated by, active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, or aggravated by, 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded

In the present case, an April 2004 VCAA notice letter from 
the RO to the appellant informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
requested to submit any relevant evidence in his possession 
to VA.  As the VCAA notice was provided prior to the initial 
adjudication denying the claim, the timing of provision of 
the notice was in compliance with Pelegrini.  A March 2006 VA 
letter apprised the appellant of the criteria for 
consideration in the assignment of a disability rating and an 
effective date, in the event of award of the benefit sought, 
consistent with Dingess/Hartman.

However, the Board notes that the veteran has not been 
provided VCAA notice of the information and evidence 
necessary to substantiate a claim for service connection for 
disability as secondarily due to service-connected 
disability.  This error is presumed prejudicial. However, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements, the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Statements on appeal reflect that the veteran had actual 
knowledge of what was necessary to substantiate a secondary 
service connection claim.  Further, a statement of the case 
issued in February 2006 apprised the veteran of those 
criteria.  As such, the Board finds that the error as to 
secondary service connection VCAA notice has been rendered 
harmless, and the presumption of prejudice has been rebutted.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records (STRs) and reports of 
post-service treatment.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifested during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability, may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As is discussed in greater detail below, the service 
treatment reports are negative for any complaint or finding 
of either disability at issue in service or within one year 
of separation from service.  As the record does not establish 
the occurrence of an event in service, to which current 
disability may be related, an examination is not warranted 
pursuant to McLendon.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Direct incurrence

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Hypertension and/or arteriosclerotic heart disease may be 
presumed to have been incurred in, or aggravated by, service 
if manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3); 3.309(a).

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, each piece of evidence of record.  
Indeed, the U.S. Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

The Board notes that the veteran's STRs are negative for 
complaints or findings of hypertension or heart disease.  The 
veteran's December 1968 entrance examination reported his 
blood pressure was 128/78.  Physical examination of heart was 
noted to be normal.  Chest X-ray examination was also noted 
to be normal.  The veteran completed a report of medical 
history, in December 1968 in conjunction with examination for 
entrance into service. He noted that he had, or had 
previously had, pain or pressure in the chest; however it is 
was noted by the summarizing clinician at that time that this 
was muscular in nature.  While the veteran currently avers 
that his blood pressure was elevated three days prior to his 
military discharge, there is no medical evidence of record to 
support this.  The veteran's 1970 separation examination 
reported his blood pressure as being 110/70.  No heart 
abnormality was noted on physical examination or chest X-ray 
examination.

The first post-service report of heart trouble is in a 
September 2001 private inpatient report, which noted that the 
veteran presented to the emergency room with acute myocardial 
infarction.  At that time, the examiner noted that the 
veteran did not have hypertension, but had previously had a 
cardiac evaluation and had been provided nitroglycerin.  The 
Board also notes that an inpatient record dated 12 days later 
indicates that the veteran's daughter reported the veteran 
did have a history of hypertension.  There is no competent 
medical evidence of record regarding when the veteran's 
hypertension began. 

In February 2002, the veteran underwent an orthotopic cardiac 
transplantation due to ischemic cardiomyopathy.  A December 
2003 outpatient record reports that the veteran has a history 
of elevated blood pressures at home; however, it does not 
indicate when the hypertension began or if it was ever 
diagnosed by a medical professional.  

The veteran has averred that he has had three heart attacks, 
emergency triple bypass, and a heart transplant.  Based on 
the medical evidence that the veteran had a myocardial 
infarction, bypass surgery, and a cardiac transplant, the 
Board concedes that the veteran has current cardiac 
disability.  Even so, for the following reasons, the Board 
finds service connection is not warranted.  

The veteran's STRs are void of any complaint of, or treatment 
for, hypertension or any heart abnormality at any time 
throughout his military service.  There is no competent 
medical evidence that the veteran developed hypertension or 
arteriosclerosis within one year of separation from service.  
Moreover, it is significant to note that the evidence of 
record establishes that hypertension was not noted in any 
medical records until September 2001, when it was reported by 
the veteran's daughter, who did not report its onset date.  
There is no medical evidence of record of any complaint or 
diagnosis of hypertension or heart disease for more than 30 
years after the veteran's discharge from active military 
service.  The Board notes that the lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Additionally, there exists no 
competent medical evidence relating hypertension or current 
heart disability to service.  The record is void of any 
medical evidence of the veteran having a heart disability 
prior to 2001.  Therefore, in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
initial demonstration of hypertension, and chronic heart 
disease, many years after the veteran's discharge from 
service, to be too remote from service to be reasonably 
related to it. 

The veteran has expressed a belief that his hypertension and 
heart condition are related to active service.  However, the 
Board notes that the veteran has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu, supra.  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim for service 
connection on a direct-incurrence basis.  

As service connection has not been established for 
hypertension, or any disability, there exists no basis for a 
grant of service connection for chronic heart disease as 
secondary to service-connected disability.  

In conclusion, the evidence fails to demonstrate that 
hypertension or chronic heart disease was incurred in, or 
aggravated by, active service, or that chronic heart disease 
is proximately due to, or aggravated by, service-connected 
disability.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

1.  Entitlement to service connection for hypertension is 
denied.

2.  Entitlement to service connection for chronic heart 
disease, to include arteriosclerotic heart disease, including 
as secondary to hypertension, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


